Case 9:18-cv-00010-RC-KFG Document 41 Filed 06/02/20 Page 1 of 2 PageID #: 456



                           ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

WILLIAM BROWDER                                    §

VS.                                                §                  CIVIL ACTION NO. 9:18cv10

DIRECTOR, TDCJ-CID                                 §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION
       Petitioner William Browder, an inmate confined in the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, brought this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends that the petition be dismissed as successive and barred by

limitations.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       Furthermore, the petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that

substantial showing, the petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court could
Case 9:18-cv-00010-RC-KFG Document 41 Filed 06/02/20 Page 2 of 2 PageID #: 457



resolve the issues in a different manner, or that the questions presented are worthy of encouragement

to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.),

cert. denied, 531 U.S. 849 (2000).

        Here, the petitioner has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason. The factual and legal questions advanced by the petitioner are not

novel and have been consistently resolved adversely to his position. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, the petitioner has failed
to make a sufficient showing to merit the issuance of a certificate of appealability. Accordingly, a

certificate of appealability shall not be issued.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

           So ORDERED and SIGNED, Jun 02, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                                    2
